Citation Nr: 1034212	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-06 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the amount of 
$23,230.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to March 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Pension Center in Milwaukee, Wisconsin.  The Veteran's 
claims file is now in the jurisdiction of the New Orleans, 
Louisiana VA Regional Office (RO).

The Veteran testified before the undersigned at a Travel Board 
hearing in July 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
due to the Veteran's advanced age, pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The February 2007 statement of the case (SOC) references a number 
of documents that are simply not in the claims file.  Despite the 
fact that this is a paper claims file, it appears that the 
Veteran also has an electronic record in Virtual VA.  A cursory 
review of the Veteran's Virtual VA file indicates it is replete 
with documents pertinent to the appeal, including due process 
letters, letters from the Debt Management Center, and statements 
and evidence submitted by the Veteran, although none of those 
records are in the claims file.  They were not present to the 
undersigned at the time of the Board hearing, and it is not clear 
what documents were relied upon by the adjudicators in deciding 
this claim, since they are not in the claims file.  

As such, all missing documents pertinent to the overpayment at 
issue should be obtained and associated with the paper claims 
file.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Using the February 2007 SOC as a reference 
point, obtain copies of all documents to 
pertinent the overpayment issue that are not 
associated with the paper claims file.

2.  Thereafter, readjudicate the issue on 
appeal based on the complete record.  If the 
benefit sought on appeal remains denied, in 
whole or in part, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



